COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                 §

                                                 §
                                                                    08-12-00176-CV
 IN RE: STATE FARM MUTUAL                        §
 AUTOMOBILE INSURANCE                                      AN ORIGINIAL PROCEEDING
 COMPANY,                                        §
                                                                   IN MANDAMUS
                                                 §

                                                 §



                         OPINION ON MOTION FOR REHEARING

        In this original proceeding, State Farm Mutual Automobile Insurance Company seeks

mandamus relief from the trial court’s order denying its motion to sever Rosa and Alfonso Durans’

breach of contract claim from their extra-contractual claims and abate the extra-contractual claims

pending resolution of the breach of contract claim. We previously issued an opinion and

judgment denying mandamus relief with respect to the portion of the trial court’s order denying

abatement, but conditionally granting mandamus relief with respect to the portion of the trial

court’s order denying severance. Arguing that our decision to deny mandamus relief with respect

to the portion of the trial court’s order denying abatement is contrary to well-established authority

considering abatement in uninsured/underinsured cases, State Farm has moved for rehearing only

as to that portion of our opinion. After reviewing the arguments and authorities cited in the

motion for rehearing, we agree with State Farm. Accordingly, we grant the motion for rehearing,

withdraw our prior opinion and judgment dated August 8, 2012, and substitute the following in

their stead.
                     FACTUAL AND PROCEDURAL BACKGROUND

       In the underlying action, Rosa Duran was injured when struck by an underinsured motorist

while walking through the parking lot of a shopping center. In settling her claim with the

underinsured motorist, Rosa accepted from the motorist the full amount of liability insurance the

motorist had in force at the time of the accident – $25,000. Asserting that the $25,000 she

recovered was insufficient compensation, Rosa made a claim on two separate State Farm policies,

one issued to her husband Alfonso Duran and the other to her daughter Cecilia Duran. State Farm

offered Rosa $7,500 to settle both claims.

       Dissatisfied, the Durans sued State Farm for breach of the insurance policy, violations of

Section 17.46 of the Deceptive Trade Practices Act and the prompt payment provisions of Chapter

542 of the Insurance Code, and violations of the common-law duty of good faith and fair dealing.

The Durans sought $50,000 in damages – $25,000 from each policy – for Rosa’s injuries and for

Alfonso’s claims of loss of consortium and of household services. Arguing that severance of the

Durans’ extra-contractual claims from their contract claim and abatement of the extra-contractual

claims pending resolution of the contract claim was necessary to avoid the prejudice it would

suffer in defending both claims in a single trial, State Farm moved to sever and abate. The trial

court denied State Farm’s motion.



                                             MANDAMUS

       To obtain mandamus relief from the order denying its motion to sever and abate, State

Farm must meet two requirements. State Farm must show that the trial court clearly abused its

discretion and that the benefits of mandamus outweigh the detriments to the extent that an


                                                2
appellate remedy is inadequate. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135-36 (Tex.

2004)(orig. proceeding).

       A trial court abuses its discretion if it reaches a decision so arbitrary and unreasonable as to

constitute a clear and prejudicial error of law. In re Cerberus Capital Mgmt., L.P., 164 S.W.3d
379, 382 (Tex. 2005)(orig. proceeding). When reviewing the trial court’s decision for an abuse of

discretion, we may not substitute our judgment for that of the trial court with respect to resolution

of factual issues or matters committed to the trial court’s discretion. See Walker v. Packer, 827
S.W.2d 833, 839 (Tex. 1992); see also Downer v. Aquamarine Operators, Inc., 701 S.W.2d 238,

242 (Tex. 1985). However, we are much less deferential when reviewing the trial court’s

determination of the legal principles controlling its ruling. See Walker, 827 S.W.2d at 840. A

trial court has no discretion in determining what the law is or applying the law to the facts, even

when the law is unsettled. Prudential, 148 S.W.3d at 135. A clear failure by the trial court to

analyze or apply the law correctly will constitute an abuse of discretion. Walker, 827 S.W.2d at

840.

       Absent extraordinary circumstances, mandamus will not issue unless the relator lacks an

adequate remedy by appeal. In re Van Waters & Rogers, Inc., 145 S.W.3d 203, 210-11 (Tex.

2004)(orig. proceeding). Whether a clear abuse of discretion can be adequately remedied by

appeal depends on a careful analysis of costs and benefits of interlocutory review. In re McAllen

Med. Ctr., Inc., 275 S.W.3d 458, 464 (Tex. 2008)(orig. proceeding). Because it depends heavily

on circumstances, such a cost-benefit analysis must be guided by principles rather than by simple

rules that treat cases as categories. See id. In addition, we must consider whether mandamus

will spare the litigants and the public “the time and money utterly wasted enduring eventual



                                                  3
reversal of improperly conducted proceedings.” In re Team Rocket, L.P., 256 S.W.3d 257, 262

(Tex. 2008)(orig. proceeding), quoting Prudential, 148 S.W.3d at 136.

                              MOTION TO SEVER AND ABATE

       State Farm argues that because it offered to settle the Durans’ entire contract claim, the trial

court should have severed the Durans’ extra-contractual claims from their contract claim and

abated the Durans’ extra-contractual claims pending resolution of the contract claim, and, by

failing to do so, abused its discretion. State Farm further contends that, without severance and

abatement, it has no adequate remedy by appeal because it “stands to lose substantial rights by

being required to prepare for extra contractual claims that may be rendered moot, and may have

not even yet accrued.”

                                        Standard of Review

       We review an order denying the severance of extra-contractual claims from contract claims

and abatement of extra-contractual claims pending resolution of contract claims for an abuse of

discretion. Liberty Nat’l Fire Ins. Co. v. Akin, 927 S.W.2d 627, 629 (Tex. 1996).

                                           SEVERANCE

                                        1. Applicable Law

       A trial court abuses its discretion if it fails to order a severance “[w]hen all of the facts and

circumstances of the case unquestionably require a separate trial to prevent manifest injustice, and

there is no fact or circumstance supporting or tending to support a contrary conclusion, and the

legal rights of the parties will not be prejudiced thereby, there is no room for the exercise of

discretion.” Womack v. Berry, 156 Tex. 44, 291 S.W.2d 677, 683 (1956)(orig. proceeding).

Prejudice is not presumed simply because contract claims and extra-contractual claims are joined



                                                  4
in the same action; accordingly, severance is not always mandatory. Allstate Ins. Co. v. Hunter,

865 S.W.2d 189, 193-94 (Tex.App.--Corpus Christi 1993, orig. proceeding); Progressive County

Mut. Ins. Co. v. Parks, 856 S.W.2d 776, 778 (Tex.App.--El Paso 1993, orig. proceeding).

However, when an insurer moves to sever an insured’s extra-contractual claims from a contract

claim following its offer to settle the insured’s entire contract claim, the trial court must sever the

insured’s extra-contractual claims from the contract claim because evidence of a settlement offer

creates prejudice. Akin, 927 S.W.2d at 630; Tex. Farmers Ins. Co. v. Cooper, 916 S.W.2d 698,

701, 702 (Tex.App.--El Paso 1996, orig. proceeding)(holding that severance of contract claim

from extra-contractual claims is necessary when evidence of a settlement offer is relevant to the

extra-contractual claim).

       Absent severance, an insurer is presented with a “Catch-22” in that its decision to admit or

exclude evidence of a settlement offer jeopardizes the successful defense of the other claim. For

instance, in defending against a contract claim, the insurer will insist on exercising its right to

exclude evidence of a settlement offer to negate liability. See Akin, 927 S.W.2d at 630; see also

TEX.R.EVID. 408. Conversely, in defending against extra-contractual claims, an insurer will

insist on exercising its right to admit evidence of a settlement offer to negate liability. See Akin,
927 S.W.2d at 630. Thus, by having to defend against these two types of claims simultaneously

and before the same jury absent severance, an insurer is prejudiced to such an extent that a fair trial

is unlikely. Akin, 927 S.W.2d at 630. Under such a scenario, the trial court has no choice but to

sever in order to protect the fairness of the proceedings and the interests of the parties. See State

Farm Mut. Auto. Ins. Co. v. Wilborn, 835 S.W.2d 260, 262 (Tex.App.--Houston [14th Dist.] 1992,

orig. proceeding).



                                                  5
                                                 Discussion

                                          1. Abuse of Discretion

        State Farm asserts that the trial court’s order denying severance is contrary to the principles

of law set forth above. We agree.

        As established above, severance is required when an insurer offers to settle the entire

contract claim so as to avoid the unfair and prejudicial dilemma an insurer faces in simultaneously

defending against a contract claim and extra-contractual claims. Akin, 927 S.W.2d at 630;

Cooper, 916 S.W.2d at 701, 702. Here, State Farm asserted in its motion and reply, and provided

proof to the trial court in the form of letters and affidavits from its claims representative, that it was

offering to settle in full each of Rosa’s “claim[s] for Underinsured Bodily Injured benefits” and

“all damages Rosa … claim[ed].”1 Because State Farm offered to settle in full Rosa’s contract

claims and the resulting damages therefrom, severance is required to avoid the unfair and

prejudicial dilemma State Farm would face in simultaneously defending against the Durans’

contract claim and their extra-contractual claims. See Akin, 927 S.W.2d at 630; Cooper, 916
S.W.2d at 701, 702.

        The Durans respond that severance is improper because their claims brought pursuant to

Chapter 542 of the Insurance Code are not separate causes of action subject to severance, but are

instead a single cause of action combining an insurer’s contractual and statutory liability. In

support of their argument, the Durans refer to Lusk v. Puryear, 896 S.W.2d 377, 379

(Tex.App.--Amarillo 1995, orig. proceeding). However, the Durans’ reliance on Lusk is

misplaced.


1
  The claims representative executed two affidavits. One was attached to State Farm’s amended motion to sever and
abate. The other, expanded and revised, was attached to State Farm’s reply to the Durans’ response to its motion.

                                                       6
           In Lusk, the insured alleged that, by failing to pay benefits timely, the insurer breached the

insurance contract and violated the prompt payment provisions of Article 21.55 of the Insurance

Code.2 Lusk, 896 S.W.2d at 380. The court held that severance and abatement were improper.

Id. In so holding, the court reasoned that because damages for untimely payment authorized by

Article 21.55 were recoverable for the insurer’s failure to pay a claim for which it would be liable

under the contract, the insurer’s entire liability, both contractually and statutorily, “was put in issue

as one cause of action.” Lusk, 896 S.W.2d at 380.

           But this situation is not present here. First, because the claims asserted in this case are

different and broader than those brought in Lusk, they are distinct claims. In Lusk, there was no

underlying coverage dispute; rather, the insured alleged that the insurer breached its insurance

contract solely by failing to pay benefits timely. Here, the Durans alleged in their petition that

State Farm violated Chapter 542 not only by failing to pay their claim promptly, but also by

engaging in various acts constituting unfair claim settlement practices, and, furthermore, that State

Farm breached its contract by failing to compensate them adequately for their loss. Second,

unlike the insurer in Lusk, State Farm offered to settle the Durans’ contract claim, a fact so

significant that it renders Lusk inapplicable and mandates resolution of this case pursuant to the

authorities cited above.

           The Durans also contend that State Farm’s settlement offer is so insufficient that it does not

entitle State Farm to severance. First, the Durans argue that State Farm is not entitled to

severance because by failing to offer to settle their Chapter 542 prompt payment claims and

Alfonso’s loss of consortium claims, State Farm did not offer to settle “the entire dispute.”

Contrary to the Durans’ assertion, however, determining whether a coverage claim must be


2
    Article 21.55 is the statutory predecessor to Chapter 542.
                                                            7
severed from a bad faith claim does not hinge on an insurer’s offer to settle the “entire dispute,” but

rather on an insurer’s offer to settle the contract claim. See Akin, 927 S.W.2d at 630 (“In the

absence of a settlement offer on the entire contract claim, or other compelling circumstances,

severance is not required.”)[Emphasis added]; In re Republic Lloyds, 104 S.W.3d 354, 358

(Tex.App.--Houston [14th Dist.] 2003, orig. proceeding)(“Thus, pursuant to Akin, a severance is

required when the insurer has made a settlement offer on the entire breach of contract claim.”)

[Emphasis added].

         Second, citing to In re Republics Lloyds, the Durans argue that State Farm failed to prove

that it was entitled to severance because the affidavits and letters from its claims representative do

not affirmatively establish that it made an offer to settle the entire contract claim. In In re

Republics Lloyds, the court held that the insurer’s reliance on the insured’s proof of loss statement

and the check purportedly tendered to them for the amount set out in the statement did not

conclusively establish that the insurers offered to settle the entire breach of contract claim. 104
S.W.3d at 359-60. In so holding, the court concluded, in significant part, that the insurers did not

meet their evidentiary burden because the check neither contained any release language nor

indicated that it was payment in full and because no cover letter accompanied the check to

establish that the check was tendered, and, if so, in response to the insured’s claims. Id. at 359.

Here, in contrast, State Farm met its evidentiary burden by providing the trial court with letters and

affidavits from its claims representative that conclusively proved that State Farm offered to settle

each of Rosa’s contractual claims and the resulting damages therefrom.3


3
  The Durans posit that because State Farm failed to present and offer the second and revised affidavit from its claims
representative at the hearing on the motion and instead attached it to a reply submitted after the hearing, it has failed to
preserve for appeal its claim that the revised affidavit proves that its “offers were in ‘settlement of all damages.’” In
support, the Durans cite to In re Farmers Tex. County Mut. Ins. Co., No. 07-11-00396-CV, 2011 WL 4916303
(Tex.App.--Amarillo Oct. 17, 2011, orig. proceeding). However, In re Farmers is distinguishable.
                                                             8
         Because we agree with State Farm that severance of the Durans’ contract claim from their

extra-contractual claims is necessary based on the existence of an offer to settle the entire contract

claim, we hold that the trial court abused its discretion in denying State Farm’s motion to sever.

                                             2. Inadequate Remedy

         It is undisputed that because an order denying severance is not a final judgment, it is not

appealable. Beckham Group, P.C. v. Snyder, 315 S.W.3d 244, 245 (Tex.App.--Dallas 2010, no

pet.). Mandamus is therefore the appropriate avenue by which a party may seek review of a trial

court’s order denying severance. In re Liu, 290 S.W.3d 515, 518 (Tex.App.--Texarkana 2009,

orig. proceeding).

         In this case, mandamus relief is appropriate because its benefits outweigh its detriments.

As established above, State Farm has a substantial right to have its liability decided without any

mention of a settlement offer. See, e.g., Akin, 927 S.W.2d at 630; Cooper, 916 S.W.2d at 701,

702; Willborn, 835 S.W.2d at 262. Severance of the Durans’ contract claims from their

extra-contractual claims is necessary to preserve that right, and an appeal is insufficient to protect

State Farm’s right. If State Farm obtains judgment on a favorable jury verdict, it cannot appeal.



           There, the insurer filed a plea in abatement requesting the trial court abate all extra-contractual claims until
after resolution of the underinsured motorist claim. 2011 WL 4916303, at *1. After holding a hearing on the plea in
abatement, the trial court denied the plea on the record. Id. One month later, the insurer notified the trial court in a
letter that it had made a settlement offer to conclude the entire contract claim. Id. Notably, the letter did not request
the trial court reconsider its denial of the plea in light of its settlement offer. Id., at *1-2. The court held that the
insurer was not entitled to mandamus relief on the ground that it raised on appeal – abatement was necessary after a
settlement offer – because this was not the ground it had raised at trial – abatement was necessary after resolution of
the underinsured motorist claim. Id., at *2. In other words, the insurer failed to preserve its claim on appeal.

         Here, unlike the trial court in In re Farmers, the trial court never ruled on the motion to sever and abate at the
conclusion of the hearing on the motion; rather, it denied the motion approximately six weeks after considering
additional briefing from the parties. It was in this additional briefing that State Farm included the affidavit about
which the Durans complain on appeal and which the trial court presumably considered in denying the motion. Thus,
unlike the insurer in In re Farmers, State Farm is not relying upon new evidence it never introduced at trial in support
of an argument on appeal that does not comport with its argument at trial. Rather, on appeal, State Farm relies upon
the same ground it raised at trial arguing why severance and abatement were necessary – because it made a settlement
offer. Accordingly, State Farm has preserved its claim on appeal.
                                                            9
If the Durans obtain a judgment against State Farm on an unfavorable jury verdict, State Farm

could not obtain reversal for the incorrect denial of severance unless the court of appeals concludes

that the trial court’s error “probably caused the rendition of an improper judgment . . . .”

TEX.R.APP.P. 44.1(a)(1). There is no guarantee that State Farm can do so. Even if State Farm

were to obtain a reversal, its substantial right will have been lost, in part, because only by a second

trial will the right be available to it. Accordingly, we hold that State Farm has no adequate

remedy by appeal.

                                           ABATEMENT

                                           Applicable Law

       No rule of law mandates that a trial court abate extra-contractual claims when it orders

severance of such claims from a contract claim. See Akin, 927 S.W.2d at 631 (“Regardless of

which party prevails on the contract claim, we disagree than an abatement of the bad faith claim

until all appeals of the contract claim are exhausted is required.”); Cooper, 916 S.W.2d at 702

(“Even where settlement evidence requires separation of contract and bad faith claims, we see no

need to create an ironclad rule mandating abatement at any given time.”). Rather, in determining

whether extra-contractual claims should be abated until a contract claim becomes final, the trial

court should abate if abatement will: (1) promote justice; (2) avoid prejudice; and (3) promote

judicial economy. Cooper, 916 S.W.2d at 701. “It is and remains movant’s burden to

shown [sic] specifically how it will be prejudiced if abatement is not ordered, and to show concrete

evidence of how defending against plaintiff’s contract claims clashes with defending against

plaintiff’s bad faith claims.” Cooper, 916 S.W.2d at 701.

       In a case where an insured asserts a claim for uninsured/underinsured benefits, abatement



                                                  10
of the extra-contractual claims is required in most instances. See In re United Fire Lloyds, 327
S.W.3d 250, 257 (Tex.App.--San Antonio 2010, orig. proceeding); U.S. Fire Ins. Co. v. Millard,

847 S.W.2d 668, 675 (Tex.App.--Houston [1st Dist.] 1993, orig. proceeding). Abatement is

required because of the unique nature of an uninsured/underinsured case. In such a case, an

insurer’s contractual duty to pay damages to an insured arises only if the insured is “legally entitled

to recover” from the uninsured/underinsured motorist. See Brainard v. Trinity Universal Ins. Co.,

216 S.W.3d 809, 815 (Tex. 2006), citing Henson v. S. Farm Bureau Cas. Ins. Co., 17 S.W.3d 652,

653-54 (Tex.2000).

       An insured is “legally entitled to recover” from the uninsured/underinsured motorist only if

the insured establishes the liability and underinsured status of the other motorist and the amount of

damages suffered by the insured. Id., citing Henson, 17 S.W.3d at 653-54. If an insured is

unable to so establish, an insurer “should not be required to put forth the effort and expense of

conducting discovery, preparing for a trial, and conducting voir dire on bad faith claims that could

be rendered moot by the portion of the trial relating to UIM benefits.” In re United Fire Lloyds,
327 S.W.3d at 256. “Texas insurance law generally conditions recovery for bad faith and

extracontractual claims on a recovery for breach of the insurance contract itself.” Smith v.

Allstate Ins., No. H-03-0651, 2007 WL 677992, at *5 (S.D. Tex. Feb. 27, 2007), citing Progressive

County Mut. Ins. Co. v. Boyd, 177 S.W.3d 919, 922 (Tex. 2005); Liberty Nat'l Fire Ins. v. Akin,

927 S.W.2d 627, 629 (Tex. 1996).

                                             Discussion

                                      1. Abuse of Discretion

       State Farm asserts that the trial court abused its discretion by failing to abate the Durans’



                                                  11
extra-contractual cause of action because “State Farm is under no contractual duty to pay

UM/UIM benefits until the [Durans] establish the liability and underinsured status of the other

motorist.” We agree.

       As noted above, abatement of the Durans’ extra-contractual claim is required if State Farm

establishes that the Durans are not “legally entitled to recover” from the uninsured/underinsured

motorist. See In re United Fire Lloyds, 327 S.W.3d at 257 (citing Brainard); see also In re Old

Am. County Mut. Ins. Co., No. 13-11-00412-CV, 2012 WL 506570, *5 (Tex.App.--Corpus Christi

Feb. 16, 2012, orig. proceeding)(mem. op.). In their petition, the Durans allege that, with State

Farm’s consent, Rosa accepted, from the underinsured motorist who struck her, the full amount of

liability insurance the motorist had in force at the time of the accident. However, as State Farm

correctly points out in its motion for rehearing, a settlement or admission of liability from an

uninsured/underinsured motorist does not constitute a judicial determination that the

uninsured/underinsured motorist was both at fault and underinsured. See Brainard, 216 S.W.3d

at 818; In re State Auto Prop. & Cas. Ins. Co., 348 S.W.3d 499, 502 (Tex.App.--Dallas 2011, orig.

proceeding). A judicial determination of negligence and damages is what is required to trigger an

insurer’s duty to pay contractual benefits. See Brainard, 216 S.W.3d at 818; In re State Auto

Prop. & Cas. Ins. Co., 348 S.W.3d at 502. There has been no judicial determination in this case

that the underinsured motorist who struck Rosa was both at fault and underinsured. Because no

such determination has been made, it has not been established that the Durans are “legally entitled

to recover” from the underinsured motorist. Until the Durans establish that they are legally

entitled to recover from the underinsured motorist who struck Rosa, State Farm is under no

contractual duty to pay uninsured/underinsured benefits to them. Accordingly, abatement of the



                                                 12
Durans’ extra-contractual claims is required.

       The Durans contend that “State Farm’s reliance on . . . Brainard . . . for the proposition that

abatement is required for all extra-contractual claims is unfounded” and urge us instead to follow

our decision in Cooper wherein we refused to create an ironclad rule mandating abatement at any

given time, even if severance of contract and bad faith claims was required. However, we again

decline to create an ironclad rule depriving the trial court of discretion to deny abatement,

regardless of the facts and circumstances, in every case. Under the facts of this case, State Farm

has specifically shown, as required by Cooper, that it would be immediately prejudiced if the

Durans’ extra-contractual claims are not abated. See Cooper, 916 S.W.2d at 700-03. As noted

above, the Durans’ pleadings inadequately allege that State Farm had a previous contractual duty

to pay them underinsured damages, and absent State Farm's liability under the policy, the Durans

cannot maintain their extra-contractual claims. See Boyd, 177 S.W.3d at 922 (holding that an

insured’s recovery for extra-contractual claims is conditioned on recovery for breach of the

insurance contract itself). Accordingly, it would be unjust, prejudicial, and inconvenient to

require State Farm to defend against the Durans’ extra-contractual claims until State Farm’s

liability under the policy has been determined. It is therefore appropriate to abate the Durans’

extra-contractual claims until such a determination has been made.

       In their response to State Farm’s motion for rehearing, the Durans argue that abatement of

their claims against State Farm for failure to pay Med-Pay and PIP benefits in a timely manner is

improper because these claims “are not rendered moot by the outcome of the UIM claims.” The

Durans, however, did not allege in their petition that they suffered damages related to claims for

the untimely payment of Med-Pay and PIP benefits. Instead, the Durans alleged in their petition



                                                 13
that they suffered damages when State Farm, among other bases, “denied or delayed payment on

these claims when there was no reasonable basis for such denial or delay” and “failed to attempt, in

good faith, to effectuate prompt, fair and equitable settlements of claims submitted in which

liability has become reasonably clear.” When the petition is read in its entirety, it is evident that

the claims identified in these allegations refer to the “claim[s] under the ‘uninderinsured’ motorist

provision of the policies in question,” for which the Durans “provided . . . all documentation

reasonably necessary for [their] evaluation . . . .” Because all of the Durans’ extra-contractual

claims relate to and are premised on a contractual obligation to pay their underinsured claims,

these claims would be rendered moot if it were determined that State Farm was not contractually

obligated to pay the underinsured claims. It is therefore appropriate, as established above, to

abate the Durans’ extra-contractual claims until such a determination has been made.

         Because we agree with State Farm that abatement of the Durans’ extra-contractual claims

is required, we hold that the trial court abused its discretion in denying State Farm’s motion to

abate.

                                      2. Inadequate Remedy

         Mandamus relief is appropriate in this case because its benefits outweigh its detriments.

As established above, State Farm has a substantial right not to be required to put forth the expense

of conducting discovery, preparing for a trial, and conducting voir dire on the Durans’

extra-contractual claims that ultimately may be disposed of by their failure to prevail on their

contractual claim. See In re United Fire Lloyds, 327 S.W.3d at 257; In re Old Am. County Mut.

Ins. Co., 2012 WL 506570, at *5. To require that State Farm undertake such action and bear the

costs associated with such action would be unjust, prejudicial, and inconvenient. Abatement of



                                                 14
the Durans’ extra-contractual claims is therefore necessary to preserve that right, and, for the same

reasons articulated in our discussion regarding severance, an appeal is insufficient to protect State

Farm’s right. Accordingly, we hold that State Farm has no adequate remedy by appeal.

                                         CONCLUSION

       For the reasons set forth above, we conclude that State Farm has shown that: (1) the trial

court abused its discretion in denying severance of the Durans’ extra-contractual claims from their

contractual claims and in denying abatement of the extra-contractual claims pending the

determination of their contract claim; and (2) it has no adequate remedy by appeal. State Farm is

therefore entitled to mandamus relief. Accordingly, we conditionally grant State Farm’s petition

for writ of mandamus. We hereby direct the trial court to vacate its order denying State Farm’s

motion for severance and abatement and issue an order severing the Durans’ contract claim from

their extra-contractual claims and abating their extra-contractual claims pending the determination

of their contract claim. Mandamus will issue only if the trial court fails to act within ten days

from the date of this opinion.



October 31, 2012
                                              CHRISTOPHER ANTCLIFF, Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.




                                                  15